Citation Nr: 0942554	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from May 1964 to May 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
PTSD in July 2004 and assigned an initial evaluation of 30 
percent effective from October 29, 2002; thereafter, the 
appellant indicated disagreement with that rating.  In 
October 2005, the RO assigned a 50 percent evaluation for 
PTSD, effective from October 29, 2002.  The appellant 
continues to disagree with the assigned initial evaluation.


FINDING OF FACT

PTSD is currently manifested by ongoing symptoms of 
depression, difficulty sleeping due to nightmares, 
flashbacks, intrusive thoughts, panic attacks, irritability, 
exaggerated startle response, hypervigilance, problems with 
concentration, social isolation, difficulty concentrating, 
and difficulty with interpersonal relationships, with Global 
Assessment of Functioning (GAF) scores ranging from 35-50, 
resulting in occupational and social impairment with 
deficiencies in most areas, but without total occupational 
and social impairment.


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

An initial matter, the Board finds that the original VCAA 
notice letter sent to the appellant in February 2002 is 
inadequate.  In response to the appellant's claim for service 
connection for PTSD, the RO sent him a letter that did not 
include notice evidence necessary to establish entitlement to 
the benefits sought.  The letter focused on obtaining 
stressor information from the appellant and did not provide 
information on the specific requirements for establishing 
service connection for PTSD.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
However, the Board further finds that this error was harmless 
error.  Because the appellant succeeded in establishing 
entitlement to the benefits sought, any error in the notice 
letter of February 2002 is moot.

Generally, additional notice is not required for downstream 
issues where the notice is adequate.  Here, any prejudice to 
the downstream issues due to the prior inadequate notice is 
cured by a September 2007 notice letter.  In the September 
2007 notice letter, the appellant was notified of the 
requirements to establish entitlement to an increased rating 
for PTSD, including notice of how VA determines disability 
ratings and effective date.

While the appellant received inadequate preadjudicatory 
notice, the Board finds that there is no prejudice to the 
appellant because the record reflects that he was provided 
with a meaningful opportunity to participate in the 
adjudication of this claim such that the notice error did not 
affect the essential fairness of the adjudication now on 
appeal.  Specifically, by letter dated September 2009, the 
appellant was informed that ratings were assigned with regard 
to severity from 0 to 100 percent, depending on the specific 
disability.  VA also provided the appellant a Statement of 
the Case (SOC) in October 2005 that included the diagnostic 
code 9411, and which considered all evidence of record at 
that time.  In October 2007, VA also readjudicated the claim, 
providing him due process of law.
Accordingly, the Board finds no prejudice to the appellant 
from the inadequate preadjudicatory notice.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records and records pertaining the appellant's Social 
Security Administration (SSA) claim have been associated with 
the claims folder.  VA afforded the appellant a VA 
examination and attempted to have him examined another time.  
The record shows that the appellant failed to report for a 
scheduled VA examination in October 2007.  Neither the 
appellant nor his representative has indicated good cause for 
his failure to show for that examination.  Additionally, VA 
afforded the appellant the opportunity to appear for a 
hearing.  The appellant indicated on his substantive appeal 
dated October 2006 that he sought a hearing before a member 
of the Board.  The record shows that the appellant was 
scheduled for a hearing in February 2009 and that he did not 
report to this hearing.

The Board notes that the most recent VA examination is 
adequate as it reflects a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis.  The adequacy of this examination has not been 
challenged by either the appellant or his representative.  
Moreover, in view of the appellant's failure to appear for a 
scheduled VA examination in October 2007, there is no basis 
for remand for a new examination.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, which provides a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

Factual Background

VA treatment records reflect a range of complaints and PTSD 
symptoms along with psychiatric counseling and medication 
management.  In October 2002, the appellant complained of 
nightmares and flashbacks.  During the month a GAF of 56 was 
noted.  In November 2002 it was noted that there were PTSD 
and depression.  He had recently started medication.  In 
March 2003, he complained of nightmares, flashbacks, 
excessive anger, irritability, memories of trauma and 4 or 5 
hours of sleep per night.  In April 2004, a GAF score of 43 
was assigned.  In July 2004, a GAF score of 50 was assigned.  
In October 2004, the appellant had eye-contact, voice, 
speech, and motor behavior within normal limits.  Affect was 
mildly to moderately narrowed.  Mood was mildly to moderately 
depressed.  Content of thought was without suicidal or 
homicidal ideation, or psychotic features.  Form of thought 
was linear, logical, goal directly without loose 
associations.  Cognitively he was grossly within normal 
limits.  No GAF was reported.

Report of VA examination dated October 2004 reflects 
complaints of frequent intrusive thoughts and recollections, 
nightmares 3 to 6 times a week, sleep disturbance, loss of 
appetite, avoidance, irritability in new social arenas, a 
desire to work alone, and some difficulties sustaining 
concentration.  The report of examination shows that the 
appellant presented on time for his appointment, well-groomed 
in casual attire and appearing clean.  Mental status 
evaluation reflects that he was oriented in all spheres; he 
had speech latency secondary to depression; he expressed 
cognition with some poverty of content secondary to 
depression; and his affect was fairly restricted and blunted 
with a dysphoric mood and moderate depression.  No psychosis 
was shown.  By history, the appellant lived with his ailing 
father since 2003 and had been married 3 times, with his 
third wife having been killed in 1991.  He reported having 8 
children and contact with 2 of the children.  He reported a 
significant relationship from 2001 to 2003, which he ended 
because of depression and PTSD.  He reported that he has not 
worked since 2004 when he was laid off along with some 700 
other workers.  He reported seeking employment, but has found 
this "fruitless."  The examiner noted that the appellant 
takes medication for psychiatric symptoms and attends weekly 
counseling sessions with a social worker.  The examiner 
further noted that the appellant was capable of tending to 
his daily needs, including hygiene, clothing, and meals.  The 
appellant reported that he selects times to do grocery 
shopping, commenting "I just like to be in my room."  The 
examiner stated that the appellant had depression equally due 
to PTSD and chronic right leg pain.  The examiner concluded 
that the appellant presented symptoms consistent with 
moderately severe to severe PTSD.  The examiner stated that 
the appellant suffers from "some disability being able to 
establish effective work relations, as well as suffers 
difficulties in establishing new social personal interactions 
with indications of reduced social activity."  Because of 
sleep difficulties, due equally to PTSD and chronic leg pain, 
the examiner stated that the appellant had difficulty with 
more complex cognitive tasks.  A GAF score of 50 was 
assigned.

A November 2004 VA treatment note shows a GAF score of 35.  
Symptoms were reported as nightmares occurring 5 to 6 times 
week, 3 to 4 hours of sleep at night, flashbacks 1 to 2 times 
a month, intrusive memories 0 to 1 time a week, and 
depression elevated to 7-8/10 without suicidal or homicidal 
ideation or psychotic features.  The appellant had low self-
image, low future orientation, low motivation, no energy, low 
interest in sex, and isolating tendency.  Mental status 
evaluation reflects that the appellant arrived early, was 
cooperative, and appropriately dressed and groomed.  Eye 
contact, voice, speech, and motor behavior were within normal 
limits.  Affect was mildly to moderately narrowed.  Mood was 
mildly to moderately depressed.  Content of thought was 
linear, logical, goal directed, and without loose 
associations.  Cognitively he was grossly within normal 
limits.  The impression was Prazosin side effects; the 
appellant's medication was adjusted and changed.

VA treatment note dated May 2005 reflects symptoms of 
nightmares, poor sleep, anger and irritability, anxiety 
estimated at 3 of 10 severity, and depression estimated at 1-
2 of 10 severity.  Mental status examination showed voice, 
speech, and motor behavior within normal limits.  The 
examiner stated that the appellant's affect was broader than 
at his last visit and that his mood was mildly depressed.  No 
impairment of thought or cognition was shown.  Prazosin was 
slightly increased for nightmare control and reduction of 
insomnia.

VA treatment note dated June 2005 reflects that the appellant 
was contacting ranches looking for a volunteer opportunity at 
a stable with horses.

VA treatment noted dated July 2005 reflects diagnoses for 
PTSD and depression.  The appellant reported that a friend 
had recently died in a motorcycle accident.  Mental status 
was described as mildly constricted, with mood dysphoric; 
speech was organized and coherent; and there were no 
psychotic symptoms.

VA treatment note dated August 2005 reflects that the 
appellant had missed 6 weeks of therapy; he reported that a 
close friend had died.  The assessment was PTSD and 
depression; the social worker commented that the appellant's 
horse-related activities were a healthy outlet.

VA treatment records dated September and October 2005 reflect 
that the appellant reported that he was feeling much 
improved.  The appellant had been riding and working with 
horses at a stable.  The assessment was PTSD and depression.  
It was noted that "Horse-related activity appears to be 
healthy, therapeutic, and enjoyable outlet."
.
VA treatment records dated May 2006 reflect that the 
appellant was hospitalized for PTSD symptoms.  Social 
isolation and homelessness were noted.  Symptoms were 
reported as daily intrusive thoughts of death, survival 
guilt, detachment, social isolation, poor sleep, and 
hypervigilance.  The appellant stated that he slept 2 to 3 
hours and did not require more.  GAF scores of 38 at 
admission and 45 at discharge were assigned.

VA treatment records dated July 2006 reflect that  the 
appellant's symptoms were nightmares twice a week, only a few 
hours of sleep, flashbacks, intrusive trauma memories that 
are untriggered, anger and irritability control problems, 
some anxiety, hypervigilance, and some depression.  No 
psychotic features were shown.

VA treatment records dated February 2007 reflect that the 
appellant's symptoms were nightmares occurring 4 times a 
week, moderate to severe hyper-arousal, night-sweats, 
fragmented sleep, flashbacks occurring twice a month, 
intrusive trauma memories 3 to 5 times a week, anger and 
irritability control problems, emotional numbness, and severe 
depression with low self image, isolation, and low energy but 
without suicidal or homicidal ideation.

SSA records include a psychological evaluation dated April 
2005.  PTSD treated with medication and therapy was noted.  
This evaluation report shows that the appellant arrived on 
time for his appointment and was cooperative with the 
examiner.  The appellant complained of nightmares, 
flashbacks, hyperstartle response, hypervigilance, 
irritability, poor concentration, and sleep problems.  He 
reported that he rarely had a panic attack.  He rated his 
depression as 7 or 10 (10 representing the most severe).  He 
reported low energy, poor appetite and motivation, and 
anhedonia.  The appellant indicated that he had weekly 
counseling and saw a psychiatrist every 2 to 3 months.  By 
history, he is homeless and stays with friends or his mother; 
he had previously lived in an apartment until he lost his 
job.  The examiner described the appellant's general 
appearance as well-groom and his attitude/behavior 
cooperative.  Speech was goal-directed, linear, and logical.  
Speech rate was within normal limits, but soft.  No 
impairment was thought content was shown.  He had some 
difficulty with concentration and memory that could interfere 
with his ability to perform more detailed and complex tasks.  
The diagnosis was PTSD and a GAF score of 50 was assigned.


Analysis

After carefully considering the evidence of record in light 
of the rating criteria provided above, the Board finds that 
the criteria for a 70 percent evaluation, and no higher, for 
service-connected PTSD are met.  Furthermore, the Board finds 
that the evidence warrants the assignment of a uniform 
disability evaluation.  See Fenderson and Hart, supra.

The evidence of record for the appeal period reflect 
consistently reported symptoms nightmares, only a few hours 
of sleep, flashbacks, intrusive trauma memories that are 
untriggered, anger and irritability control problems, 
anxiety, hypervigilance, and some depression.  The frequency 
and intensity of the symptoms vary, but have been described 
as severe to moderately severe on the most recent VA 
examination dated October 2004.  Also, on report of VA 
examination dated October 2004, the examiner stated that the 
appellant suffers from "some disability being able to 
establish effective work relations, as well as suffers 
difficulties in establishing new social personal interactions 
with indications of reduced social activity."  Because of 
sleep difficulties, the examiner further stated that the 
appellant had difficulty with more complex cognitive tasks.

The evidence shows the appellant's PTSD symptoms are of such 
severity and persistence that they cause deficiencies in most 
areas, including his mood, family relations, and work.  
Significantly, throughout the appeal period, the appellant 
has described his mood as depressed and feelings of angry and 
irritability have been noted.  The appellant's affects has 
been mostly described as constricted.  The evidence shows 
that that the appellant isolates from people.  The evidence 
shows that the appellant selects certain times for perform 
his shopping duties so as to avoid contact with people.  
Although the record reflects that the appellant was depressed 
at the death of some friends recently, the records show no 
clear friendships or interpersonal relationships.

The record contains GAF scores ranging from 35 to 50, with 45 
representing the most recent GAF score assigned, indicating 
at best serious symptoms or serious impairment in 
social/occupational functioning.  The Board believes that the 
record establishes that the appellant has deficiencies in 
most areas as required for a 70 percent evaluation for PTSD 
under Diagnostic Code 9411.  The appellant is unemployed and 
in receipt of SSA benefits, he divorced and has many children 
with whom he has essentially no relationship, he ended a 
relationship with a woman due to the severity of his PTSD 
symptoms, his thinking and cognition are compromised by his 
sleep difficulties as described above, and his mood is 
consistently depressed or dysphoric.  Furthermore, the record 
shows that the appellant is on medication for control of 
psychiatric symptoms, attends regular group therapy sessions, 
and has individual psychiatric sessions on a regular basis.  
The Board acknowledges that the appellant's condition is not 
static and that the severity of his symptoms vary; however, 
the Board notes that he was hospitalized in May 2006 for an 
exacerbation of PTSD symptoms.  At that time, homelessness 
and social isolation were prominent features.  The appellant 
had a GAF of 38 on admission, and his GAF only marginally 
improved to 45 on discharge.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C.A § 1155; see 
38 U.S.C.A § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the Diagnostic Code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

Accordingly, a 70 percent evaluation is granted.

The evidence does not, however, show that the appellant has 
symptoms severe enough to warrant 100 percent.  Although the 
appellant has persistent intrusive recollections, the mental 
status reports on psychological evaluation and examination 
did not find hallucinations or delusions, or give the 
impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  The appellant does not have suicidal or homicidal 
ideations.  There is no report of any episodes of inability 
to perform activities of daily living.  There is no clinical 
evidence of actual disorientation to time and place.  There 
is no documentation of loss of memory of the names of close 
relatives, his occupation, or of his own name.  In essence, 
total occupational and social impairment is not shown.  
Taking the evidence all together, the preponderance of it is 
against a rating higher than 70 percent.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Indeed, the Board finds that the 
appellant's PTSD symptoms, to specifically include his 
nightmares, flashbacks, hypervigilance, depression, anger and 
irritability control problems, along with avoidance of social 
interaction, difficulty adapting to stressful social and work 
situations, and significant difficulty in establishing and 
maintaining effective work and family relationships, more 
nearly approximate the level of disability contemplated by 
the 70 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.7.  The appellant does not have such symptoms as 
contemplated by a 100 percent evaluation.  See Mauerhan, 
supra.

The Board is aware that the GAF scores have varied during the 
appeal period.  The GAF score has been assessed at worst, as 
38, which indicates some impairment in reality testing or 
communication or major impairment in several areas.  However, 
the appellant does not display impairment of reality testing 
or communication, nor was there evidence of total 
occupational and social impairment characterized by gross 
impairment in thought processes or communication, delusions 
or hallucinations, inability to perform activities of daily 
living, disorientation, or profound memory loss.  Rather, the 
evidence as a whole points to serious symptoms or serious 
impairment in social and occupational functioning, as 
supported by other GAF scores of record as well as the 
objective evidence.  Moreover, the record does not establish 
that the appellant suffers from totally incapacitating 
symptoms or that there is total occupational and social 
impairment.  Accordingly, the Board finds that the 
appropriate rating for the appellant's PTSD is 70 percent.

Extraschedular Consideration

In the Board's adjudication of the claim for an increased 
evaluation, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised.  In this 
case, the appellant has alleged that his service-connected 
PTSD adversely affect his ability to obtain and maintain 
employment.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Code for the disability at issue.  The Board 
acknowledges that the appellant asserts that he is unable to 
obtain and maintain employment secondary to his several 
service-connected PTSD.  The record further confirms he has 
not been employed on a regular basis since approximately 
2005.  However, the Board also observes that the evidence 
does not establish that the appellant has experienced 
hospitalizations or other severe or unusual impairment due to 
the service-connected PTSD.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of his service-connected PTSD.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.  


ORDER

An evaluation of 70 percent for PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


